Citation Nr: 1817213	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-38 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right rotator cuff tear with arthritis (right shoulder disability), to include as secondary to service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2013 the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge. A transcript of the hearing is of record.

The Board previously remanded this issue, most recently in July 2017, for further development, which has been completed.  


FINDING OF FACT

A chronic right shoulder disability was not shown during service or within a year following separation from service, and the most probative evidence indicates that the Veteran's current right shoulder disability is neither related to service nor caused or aggravated by his service-connected cervical spine disability.


CONCLUSION OF LAW

The criteria for establishing service connection a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for a disability that is proximately due   to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further,               a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury      is established by medical evidence created before the onset of aggravation or by      the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf   be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he injured his right shoulder during service as a result    of jump school training where he made close to 200 jumps, including one where    he had a bad fall from 250 feet above, and/or a 1970 motor vehicle accident he was involved in.  Alternatively, he asserts his right shoulder disability is related to his service-connected cervical spine disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with a right rotator cuff tear with arthritis.  Accordingly,   the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to the Veteran's service-connected cervical spine disability.  

The Veteran's service treatment records contain a June 1970 hospital discharge summary which shows that in March 1970 the Veteran was involved in a motor vehicle accident in which he presented to the hospital complaining of right shoulder pain, numbness to the right arm, and pains in the neck and lumbar spine.  At that time, x-rays of the right shoulder were normal.  The Veteran's January 1972 separation examination noted no abnormalities.

Following service, VA treatment records show the Veteran complaining of right shoulder pain as early as November 2003 for which he received injections for
 pain in December 2003 and May 2004. A March 2005 VA orthopedic consult         for shoulder pain show that x-rays of the right shoulder were fairly unremarkable except for mild acromioclavicular (AC) joint changes. The impression included right shoulder acromioclavicular synovitis and probable torn right shoulder rotator cuff. A July 2005 orthopedic consult noted the Veteran complaining of increased pain in his right shoulder.  The impression was torn right rotator cuff.  June 2008 x-ray findings show interval resection of the distal end of the right clavicle, right glenohumeral joint space maintained, interval flattening along the superior margin of the humerus greater tuberosity and interval adjacent small subcortical hypodensities, which were noted    to be likely degenerative/postoperative changes. No acute displaced fractures were found.  The impression was interval resection of the distal end of the right clavicle and likely postoperative changes at the right humerus greater tuberosity.  Recent     VA treatment records show chronic right shoulder complete rotator cuff tear.

The Veteran's private treatment records reveal that in February 2005 the Veteran reported right shoulder pain with no specific injury, which just has been getting worse over the years.  The impression was painful right shoulder rotator cuff tendinitis.  A March 2005 note shows the physician noted the Veteran with right shoulder problems, subacromial crepitus, and stating that the Veteran had normal   x-rays from the VA but appears to have rotator cuff tendinitis.  In April 2005, an MRI scan demonstrated partial thickness, under surface tear of the infraspinatus with associated atrophy and AC joint arthritis.  The assessment included tear infraspinatus right elbow and AC arthritis.  In September 2005, radiographs demonstrated significant AC joint narrowing with large osteophytes on the        distal clavicle.  An MRI demonstrated a probable partial thickness tear as 
well as degenerative changes of the AC joint and impingement.  The impression included right shoulder impingement syndrome with partial thickness rotator cuff tear and right shoulder AC joint arthritis. Thereafter, in October 2005 he underwent right shoulder arthroscopy repair, with open rotator cuff repair, subacromial decompression and distal clavicle excision. Follow-ups beginning in November 2005 to February 2006 note the right shoulder improving.  

As the medical evidence does not show a chronic right shoulder disability during service or within one year following separation from service, competent evidence linking the current right shoulder disability with service or a service-connected disability is needed to substantiate the claim.  On this question, there are medical opinions both in favor and against the claim for service connection.  

In a letter dated June 2008, the Veteran's private physician stated he had been following the Veteran since 1994 for his orthopedic problems.  He further described the 1970 motor vehicle accident the Veteran was involved in where he was treated at the naval hospital for right shoulder pain, numbness in the right arm, pain in his neck and lumbar spine.  The physician stated that while this improved the Veteran had not returned to normal when in early June 1970 he slipped and fell re-injuring his neck.  The physician noted that the Veteran had substantial increase of pain and restriction of motion in his neck and referenced x-ray findings of a C4 compression fracture.  Since that time, the physician stated that the Veteran has had continued gradual worsening of his neck and his shoulder to the point where he is incapable   of any form of work-related activity on a sustained basis.  The physician stated he believed that the Veteran's shoulder and neck injury are directly related as a result of the injuries that he received on active duty in 1970.

The Veteran underwent a VA examination in October 2008, at which time the examiner diagnosed him with a right rotator cuff tear with arthritis.  However,            the examiner was unable to provide a nexus opinion without resorting to mere speculation. 

The Veteran underwent a VA examination in October 2014.  X-rays of the right shoulder at that time revealed remote Mumford and acromioplasty procedures; constellation of findings suggestive of supraspinatus and/or infraspinatus tendinopathy; and glenohumeral joint mild degenerative changes and possible     small ossific body.  The examiner diagnosed right shoulder strain as of 1970, right rotator cuff tendonitis and right shoulder degenerative joint disease as of 2005, and glenohumeral joint osteoarthritis as of 2014. The examiner opined that the currently 
diagnosed right shoulder condition was less likely than not a maturation of complaints in service and less likely than not related to service, to include the motor vehicle accident and parachuting during service. The examiner explained that the Veteran's service treatment records were silent for a right shoulder injury (except for shoulder pain during the 1970 motor vehicle accident) as was the Veteran's 1972 separation examination.  The examiner further explained that there was a temporal gap of 35 years before the diagnosis of rotator cuff tendonitis/rotator cuff tear in 2005 and the current diagnosis is more likely related to degenerative changes consistent with age.

An addendum opinion was obtained in November 2016 to address secondary service connection as a theory of entitlement.  The examiner opined it was less likely than not that the Veteran's current right shoulder rotator cuff tear arthropathy was caused by  or a result of his service-connected cervical spine disability because the cervical spine disability is not a recognized cause of right shoulder rotator cuff tear arthropathy. The examiner explained that rotator cuff tears are primarily a disease of middle-aged and older patients.  The examiner stated that observational data reveals a linear increase  in the frequency of rotator cuff tears over time and chronic tears likely represent the culmination of degeneration and impingement.  

The examiner also opined that it was less likely than not that the Veteran's right shoulder rotator cuff tear arthropathy was permanently worsened beyond natural progression by his service-connected cervical spine disability.  She stated that         the right shoulder rotator cuff tear arthropathy naturally progresses because of degeneration of the joint and tendons that support the joint; service-connected cervical spine disability is not a recognized causative or aggravating factor of       right shoulder rotator cuff tear arthropathy; and pain and weakness of the shoulder caused by the service-connected cervical spine disability are not recognized causes    of or aggravating factors of rotator cuff tear arthropathy.

In weighing the medical opinions of record, the Board finds the October 2014      and November 2016 VA examiners' opinions that the Veteran's right shoulder disability is not related to service or to his service-connected disability to be of greatest probative weight. The VA examiner's opinions were based on a thorough review   of the claims file, considered the Veteran's reported history, and contained rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  

Conversely, the opinions of the June 2008 private physician provided no rationale for the conclusion reached nor did the physician take into account the entire medical evidence of record.  Thus, the Board finds the opinion is entitled to little, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board      can consider and weigh against contrary opinions.").

The Board acknowledges that several of the Veteran's family members submitted buddy statements regarding the Veteran's right shoulder disability attesting to the Veteran's shoulder problems and that he has had shoulder pain since he was injured in the army.  However, the statements are merely conclusory as to a link between the Veteran's currently diagnosed right shoulder disability and his active duty service.

To the extent the Veteran and his family members believe that his current right shoulder disability is related to service or to his service-connected cervical spine disability, as lay persons, they have not shown that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms     but not to provide medical diagnosis).  In this regard, the diagnosis and etiology 
of a shoulder disability are matters not capable of lay observation, and require medical expertise to determine.  Thus, neither the Veteran's nor his family member's opinions regarding the diagnosis and etiology of his current right shoulder disability are not competent medical evidence. Accordingly, the Board finds the opinions of the 2014 and 2016 VA examiners to be significantly more probative than the lay assertions of the Veteran and his family members.

In sum, a chronic right shoulder disability was not shown in service or for many years thereafter, and the most probative medical evidence of record is against a finding that the Veteran's current right shoulder disability is related to service         or caused or aggravated by his service-connected cervical spine disability.  Accordingly, the claim for service connection for a right shoulder disability                is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


